 In the Matter of THE LACLEDE GAS LIGHT COMPANY, EMPLOYERandUNITED GAS, COKE, AND CHEMICAL WORKERS OF AMERICA, C. I. 0.,LOCAL 6andINTERNATIONAL UNION OF OPERATING ENGINEERS, A. F.L., LOCAL No. 148Case No. 14-RE-18SUPPLEMENTAL DECISIONORDER SETTING ASIDE DIRECTION OF ELECTIONANDSECOND DIRECTION OF ELECTIONApril 277 1948On February 14, 1948, the National Labor Relations Board issueda Decision and Direction of Election in the above-entitled proceeding,'directing that an election be held among the Employer's employees atthe water gas manufacturing plant and gas distribution departmentin St. Louis County, including the garage employees and the storesdivision men, but excluding engineers, clerks, estimators, meter readers,dispatchers, office employees, and all supervisors, as defined in theamended Act. The Board made no final determination of the appro-priate unit therein, but stated that such determination would dependin part upon the results of the election.Thereafter the Employerand Local 6 filed separate motions and supporting briefs requesting theBoard to reconsider its Decision and Direction of Election on theground that the above-described voting group constitutes an in-appropriate unit for the purposes of collective bargaining.On March5, 1948, the Board issued a notice giving the parties until March 15,1948, to show cause why the Board should not grant the aforesaidmotions for reconsideration. Thereafter Local 148 filed a brief, and theEmployer and Local 6 filed separate answers in response to the noticeto show cause.2All parties have requested separate oral argument on'76N L. It.B 199'The Board's notice also advised the parties to show cause why the Board should nottake one of the following actions in this proceeding(1) dismiss the petition herein for thereason that it does not cover an appropriate unit,but without prejudice to the filing of anew petition covering an appropriate unit, or (2) direct an election among the employersin an appropriate unit,including together employees in the Employer'sCity and Countygas systems. In their Answers, both the Employer and Loc.il 6 urged the Board not to77 N. L. R. B , No. 53.354 THE LACLEDE GAS LIGHT COMPANY355the motion.These requests are denied as the positions of the partiesare, in our opinion, adequately set forth in their briefs and the recordin the entire case.In their motions and in their answers in response to the notice toshow cause,as atthe hearing, Local 6 and the Employer urge as appro-priate a unit Employer-wide in scope, on the ground that it would fa-cilitate the process of merging the Employer's two utility systemswhich in turn would improve the Employer's efficiency and the qualityof its service to the public. In its brief, Local 148 urges the Board todeny the motion of the Employer and Local 6 and to proceed toconduct the election as originally directed.We have reconsidered our Decision and Direction of Election in thelight of the arguments and contentions advanced in the motions andbriefs filed by the parties ,3 and upon the entire record in the case,make the following :SUPPLEMENTAL FINDINGS OF FACTIn our original decision herein, we statedThe similarity between the service rendered by the Employer'stwo gas systems is reflected in their operations. Identical facilitiesand equipment are used and similar job classifications and skillsare employed.While each system is separately supervised, allmajor policies, including those dealing with labor relations, arecentrally formulated.The record, moreover, shows that it is theintention of the Employer to integrate the operations of bothsystems to a considerable extent in the future by interconnectingvarious facilities and by interchanging employees.These factorsindicate the desirability of including the County employees inthe same unit with the employees of the City gas system.We concluded, however, that in view of the fact that the Countyemployees had been separately represented for a number of yearsbefore the acquisition of the County system by the Employer, theycould appropriately continue to function as a separate unit if they sodesired.On reconsideration, however, we are convinced that we accordedtoo much weight to this bargaining history, and that we failed suffi-ciently to consider the problem that would be created by the establish-ment of two separate units of the Employer's production and distribu-dismiss the petition,but to hold an election in which the employees inboththe City andCounty gas systems may particpate Local 148,on the other hand, requests the Board toadhere, to its original Decision on the ground that the findings therein were proper.IWe have considered the letter filed herein on March 29,1948, by the League of Municl-palfiies of St Louis County,Missouri,in support of the position of Local 148. 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion employees.The nature of this public utility and the quality ofthe public service rendered admittedly require a very high degreeof coordination and integration among employees in its several depart-ments throughout both systems.Moreover,we are constrained toagree with the Employer's contention,as advanced in its motion forreconsideration, that merger of the two utility systems into an inte-grated enterprise and free interchange of employees cannot be effec-tively accomplished if it is required to continue to bargain on thebasis of two separate units.Under these circumstances,we concludethat the factors here in favor of a single Employer-wide bargainingunit do outweigh the bargaining history on a less comprehensive basis.Accordingly, we find that all employees employed in the Employer'swater gas manufacturing and gas distribution department in St.Louis County and in the Employer's departments in the City of St.Louis listed in "Appendix A," including dispatchers, but excludingengineers,clerks,estimators,office employees,and all supervisors 4constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.ORDERIT Is HEREBY ORDEREDthat theDirection of Election issued on Febru-ary 13, 1947, be, and it hereby is, vacated and set aside.SECOND DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with The Laclede Gas Light Com-pany, St. Louis, Missouri,an election by secret ballot shall be conductedas early as possible after the date of this Second Direction at suchtime in the future as the Regional Director for the Fourteenth Regiondeems advisable, under his direction and supervision, and subject toSections 203.61 and 203.62 of National Labor Relations Board RulesandRegulations-Series 5, among the employees in the unitfound appropriate above, who were employed during the pay-rollperiod immediately preceding the date of this Second Di-rection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated priorto the date of the election,and also excluding employees on strikewho are not entitled to reinstatement,to determine whether or not theydesire to be represented by United Gas, Coke, and Chemical Workers of4The exclusions herein enumerated apply to both the St Louis County and the City ofSt Louis operations of the Employer THE LACLEDE GAS LIGHT COMPANY357America, C. I. 0., Local 6, or by International Union of OperatingEngineers, A. F. L., Local No. 148, for the purposes of collectivebargaining, or by neither.'APPENDIX ADEPARTMENTSManufacturingMeter Repair ShopCustomers' InstallationBuilding ServiceStreetMeter ReadingStore RoomBill DeliveryGarageBAny participant in the election herein may,upon its prompt request to, and approvalthereof by,the Regional Director,have its name removed from the ballot.788886-49-vol 77-24